Order entered May 30, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01641-CV

                             GARY M. KORNMAN, Appellant

                                                 V.

                       DENNIS S. FAULKNER, TRUSTEE, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-10-08489

                                          ORDER
       The Court has before it appellant’s May 28, 2013 second unopposed emergency motion

to extend briefing deadlines and memorandum in support. The Court GRANTS the motion and

ORDERS appellant to file his brief by May 31, 2013; appellee to file his brief by July 5, 2013;

and appellant to file any reply brief by July 19, 2013. No further extensions will be granted

absent a showing of exceptional circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE